DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims both recite that the “target space may be…” thus use of the term “may” renders the claims indefinite as it unclear if the limitations that the 3D space be regular or irregular in shape is optional or not (i.e. “may” is optional and thus it is unclear if the “target space” has to be 3D for it to anticipate the claim language). *further as a note the applicant by claim both a “regular” and “irregular” 3D space for the target space this is effectively claiming all 3D spaces, as a 3D space is either regular or irregular thus by claiming both the applicant is claiming effectively that the target space is a 3D space. (to be clear claiming of both regular and irregular spaces doesn’t render the claim indefinite, however in the examiners opinion the limitations of the 3D space being regular or irregular appears to be effectively the same as a limitation of “wherein the target space is a three-dimensional space”).
Claim Rejections - 35 USC § 102
Claim(s) 1-4, 14, 15, 17-19 is/are rejected under 35 U.S.C. 102 as being anticipated by Hu et al, US 20170039764 A1, “INTERFACE FOR PLANNING FLIGHT PATH”.
	Regarding Claim 1, Hu et al teaches “An unmanned aerial vehicle (UAV) control method, comprising: acquiring a predetermined trajectory using a controller;”( [0024] “At 204, specifications of key frames are received using the digital environment model. By specifying key frames, a user is able to plan a traversal route of the vehicle in a corresponding physical environment. For example, each key frame identifies an ordered key location/waypoint of the vehicle.” Here the user specifies the keyframes to create a predetermined trajectory);” and converting the predetermined trajectory into a first flight parameter using the controller and transmitting the first flight parameter to a first UAV,”( [0064]” At 506, polynomial modeling segments of a trajectory between the key frames are generated. For example, each trajectory segment for each parameter of the key frames is modeled using a selected polynomial for the segment and parameter. By modeling the transition between key frame parameters as segments of polynomials, the overall trajectory may be determined by connecting the polynomials together. In some embodiments, the complexity (e.g., degree) of the polynomial may be dynamically adjusted based on processing power available to solve the polynomials. For example, although more complex polynomials may result in a higher performance trajectory, less complex polynomials may be utilized if processing power required to solve the polynomials is not available.” Here the keyframe traversal route is converted into segments);” wherein the first UAV is configured to fly based on the first flight parameter to generate a first flight trajectory.”( [0034] If at 210 it is determined that the user does not desire to modify the plan, at 212, the calculated trajectory is executed. For example, implementation data of the trajectory plan (e.g., flight plan) is rendered, packaged, and provided to a ground station for execution via the vehicle robot. Here the robot/uav executes the trajectory and later from [0066] FIG. 6 is a flowchart illustrating an embodiment of a process for executing a trajectory plan. The process of FIG. 6 may be implemented on ground station 104 and/or flight vehicle 106 of FIG. 1. In some embodiments, the process of FIG. 6 is included in 212 of FIG. 2.” the execution is in the final step of the overall process)
	Regarding Claim 2, Hu et al teaches “The method of claim 1, wherein the controller converting the predetermined trajectory into the first flight parameter includes: setting a target space based on the predetermined trajectory, the predetermined trajectory is within a spatial range of the target space; and generating the first flight parameter based on the predetermined trajectory and the target space.”( [0065] “At 508, a continuous trajectory between the key frames constrained by the received constraints and the polynomials is calculated. For example, the received constraints limit the possible parameter/state value and/or rate of change of the parameter/state value and the trajectory is calculated to be limited by these constraints. In some embodiments, calculating the continuous trajectory includes calculating values of the polynomials that allow all of the polynomials of the same parameter to be connected. In some embodiments, calculating the continuous trajectory includes calculating values of the polynomials that satisfy one or more limits of the received constraints. For example, for a location of the vehicle, the location is constrained by locations of obstacles/area to be avoided. In another example, the first derivative of a trajectory parameter polynomial is limited by a maximum vehicle speed that depends on motor specification, flight controller specification, maximum wind speed, humidity, etc. In another example, the second derivative of a trajectory parameter polynomial is limited by the maximum acceleration limit that depends on motor specification, flight controller specification, etc. In another example, a third derivative of a trajectory parameter polynomial is limited by maximum jerk. In some embodiments, calculating the continuous trajectory includes determining a vector of states of the vehicle/payload as a continuous function of execution time. In various embodiments, the continuous trajectory includes one or more smoothed curved path lines and/or one or more straight path lines between the key frames, as indicated by a user.” Here the “continuous” constraint teaches setting of the parameters “segments” based on the predetermined trajectory (keyframes) and setting of the segments to avoid obstacles/areas inherently teaches an area around the keyframes is being created/set (in the broad sense of keep out zones which inherently defines an okay/allowable zone) thus the parameters (segments) are set in regards to the predetermined trajectory (Keyframe) and target space (keepoutzones/obstacle avoidance) )
	Regarding Claim 3, Hu et al teaches “The method of claim 2, wherein the target space may be a three-dimensional body of a regular shape or a three-dimensional body of an irregular shape.”( [0065] “At 508, a continuous trajectory between the key frames constrained by the received constraints and the polynomials is calculated. For example, the received constraints limit the possible parameter/state value and/or rate of change of the parameter/state value and the trajectory is calculated to be limited by these constraints. In some embodiments, calculating the continuous trajectory includes calculating values of the polynomials that allow all of the polynomials of the same parameter to be connected. In some embodiments, calculating the continuous trajectory includes calculating values of the polynomials that satisfy one or more limits of the received constraints. For example, for a location of the vehicle, the location is constrained by locations of obstacles/area to be avoided. In another example, the first derivative of a trajectory parameter polynomial is limited by a maximum vehicle speed that depends on motor specification, flight controller specification, maximum wind speed, humidity, etc. In another example, the second derivative of a trajectory parameter polynomial is limited by the maximum acceleration limit that depends on motor specification, flight controller specification, etc. In another example, a third derivative of a trajectory parameter polynomial is limited by maximum jerk. In some embodiments, calculating the continuous trajectory includes determining a vector of states of the vehicle/payload as a continuous function of execution time. In various embodiments, the continuous trajectory includes one or more smoothed curved path lines and/or one or more straight path lines between the key frames, as indicated by a user.” Here the setting of keepout zones (inherently teaching a allowable/acceptable target space outside of the keepout zones) is inherently a threedimensional space of either regular or irregular shape; from the abstract: “A flight path of a physical aircraft vehicle is planned. A virtual three-dimensional model of a physical environment is provided.” It is taught the vehicle is an aircraft/drone and in a three dimensional model, thus the setting of the keep out spaces is in a 3D model/space.)
	Regarding Claim 4, Hu et al teaches “The method of claim 2, wherein the first flight trajectory is used to generate a light painting when a light source is disposed on the first UAV.”([0020] Aircraft vehicle 106 includes a payload device and configuration/use of the payload device has also been configured using user interface system 102 and has been specified in the received plan. For example, the received plan specifies a vector of configuration states for the vehicle and its payload for each time period during the planned execution time. The payload device may include one or more of the following: a camera, a gimbal, a light source, a sensor, a content holder, a sprayer, a content spreader, a firework launcher/holder, or any other device able to be attached to vehicle 106.” Here teaches a “light source” as a possible payload and control of it; while not explicitly stating it is used “for light painting” later in [0021]” For example, a coordinated flight plan of a plurality of aircraft vehicles that carry a light source payload is planned to create an entertainment performance (e.g., light painting performance). In some embodiments, the process of FIG. 2 is utilized to plan a firework display carried and launched by one or more vehicles.”  Here gives a light painting performance as a possible use of the craft.)
	Regarding Claim 14, Hu et al teaches “The method of claim 1, wherein when a light source is disposed on the first UAV, the first flight parameter is used by the first UAV to set a control parameter of the light source”( [0046] “In some embodiments, once a key frame has been indicated, a visual object corresponding to the key frame remains in the virtual model to indicate the location of the indicated key frame. This visual indication of the key frame may also include a copy of the image of the viewfinder display window for the specific location, orientation, and other configurations of the key frame. Each successive key frame may be indicated using the moveable placement indicator and the viewfinder display window. The key frames are ordered and the ordering of key frames in traversal order may correspond to the order in which the key frames have been indicated. A user may delete or modify an indicated key frame or add a new key frame before/after/between any existing key frame(s). In some embodiments, a user may modify a key frame by selecting an existing key frame and indicating that a new modified position/orientation of the placement indicator should replace the indicated existing key frame. For example, when the placement indicator is within a threshold distance from an existing key frame (e.g., visual indication is provided that the placement indicator is within the threshold distance), the user may press a button on a controller to “grab” the visual representation of the existing key frame and the visual representation of the existing key frame snaps to the placement indicator and moves with the placement indicator. The user may then move the placement indicator to a new location/orientation and indicate (e.g., release button) that the new location/orientation is to become the location/orientation of the modified key frame. The user may also adjust and specify other parameters of the camera/payload associated with the key frame using menus and/or other interfaces associated with the key frame.” Here gives the parameters of the payload being assigned with/associated with the key frames (predetermined trajectory) and from .”[0020] Aircraft vehicle 106 includes a payload device and configuration/use of the payload device has also been configured using user interface system 102 and has been specified in the received plan. For example, the received plan specifies a vector of configuration states for the vehicle and its payload for each time period during the planned execution time. The payload device may include one or more of the following: a camera, a gimbal, a light source, a sensor, a content holder, a sprayer, a content spreader, a firework launcher/holder, or any other device able to be attached to vehicle 106.” Here teaches that one such payload can be a light source, thus a light parameter based on the predetermined trajectory is taught in the embodiment of Hu et al which uses a light source payload.  )
	Regarding Claim 15, Hu et al teaches “The method of claim 1, wherein the controller includes one or more of a remote controller, a remote controller with a display, a mobile phone, a tablet, a wristband, a watch, and a pair of flying glasses.”([0017] “Examples of the user interface system include a virtual reality device, an augmented reality device, a headset, a mobile device, a tablet computer, a laptop computer, a desktop computer, a spatial tracking system, a controller, and any other computer or device that can be utilized to receive input from a user to interact within a virtual environment model to plan execution of the vehicle.”)
	Regarding Claims 17-19, these claims are method claims, which while not completely identical to claims 1-3 have an identical scope/the differences in language stems from focusing on the UAV. Thus the grounds of rejection for claims 17-19 are identical to the rejections of claims 1-3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al in view of “Navigation light”, Wikipedia, May 2015, https://web.archive.org/web/20150507204927/https://en.wikipedia.org/wiki/Navigation_light
	Hu et al teaches the use of a light source/payload on the UAV, [0020] “Aircraft vehicle 106 includes a payload device and configuration/use of the payload device has also been configured using user interface system 102 and has been specified in the received plan. For example, the received plan specifies a vector of configuration states for the vehicle and its payload for each time period during the planned execution time. The payload device may include one or more of the following: a camera, a gimbal, a light source, a sensor, a content holder, a sprayer, a content spreader, a firework launcher/holder, or any other device able to be attached to vehicle 106. Examples of aircraft vehicle 106 include an Unmanned Aerial Vehicle, an airplane, a helicopter, and a multirotor drone. Although an example aircraft is shown in FIG. 1, other types of vehicles may be planned using interface system 102.”
	Hu et al does not however mention specifically a “indication” light as the light source in paragraph [0020].
	As evidenced by the Wikipedia article the use/presence of indication lights on aircraft is WURC in the field of aeronautics. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to use a indication light as the “light source” taught in Hu et al. The KSR rational for the obviousness being that All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the .

Allowable Subject Matter
Claims 6-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 6-13, claim 6 contains setting a image parameter based on the light painting, no prior art was found to teach this. Claims 7-13 all depend on claim 6 and thus are contain the same potentially allowable subject matter as claim 6 via inheritance.
Regarding Claim 20, claim 20 contains setting an image parameter based on the light painting, no prior art was found to teach this.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20170050747 A1, Wessler; US 20140236388 A1, Wong et al; US 9104201 B1, Pillai et al; WO 2016193667 A1, MCFARLANE EDWARD; US 9802701 B1, Hawes et al; WO 2017186137 A1, GU DONGSHENG; US 20180101169 A1, Applewhite
	Wessler teaches a drone guidance system which includes a light on the drone recognizable by the user.
	Wong et al teaches a drone system which includes light displays on the drone used to create a image in the sky

	MCFARLANE EDWARD teaches a drone system which includes a 3D printer attached to the drone, pertinent in that it is navigation of the drone in the 3D space to create a pattern.
	Hawes et al teaches a drone control system which includes creating a flight along/around a structure, pertinent in that it teaches flying/setting a trajectory in a 3D space.
	GU DONGSHENG teaches the flying of a predetermined pattern around a waypoint.
	Applewhite teaches a drone flight system which includes different drones having different tasks. Related to the first and second drone designations of applicant’s claims, in the broadsense of different drones doing complementary but different tasks/payloads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661